BOARDMAN, Judge.
This is an interlocutory appeal from an order modifying a final judgment dissolving the marriage of the parties. The order of modification changed child custody as to one child, Lisa, and increased support payments to the child remaining in her mother’s custody.
Subsequent to the filing of this appeal by the mother, the father returned Lisa to her mother’s custody and resumed payment of child support, as provided in the final judgment of dissolution, at the premodifi-cation rate. The record here discloses that appellee has indicated in an affidavit, as well as in his brief, that he is desirous of a return to the status quo as it existed prior to the entry of the order of modification. In view of the appellee’s position, the only issue raised on appeal which need be decided relates to the adequacy of the fee awarded appellant’s attorney for his services in the trial court. On this point we decline to disturb the amount of the award
The cause is hereby remanded for the entry of an order placing custody of the child back in the mother and re-establishing the child support payments at the rate which was in effect prior to these modification proceedings.
MANN, C. J., and GRIMES, J., concur.